Judgment and order, Supreme Court, New York County (Ascione, J.), entered on June 11, 1981 and July 13, 1981, respectively, unanimously affirmed, without costs and without disbursements, other than those costs of reproduction incurred by the conservator with respect to this *457appeal, which costs shall be payable out of the estate. The order of said court (A. R Tyler, J.), entered on April 21, 1982, unanimously affirmed, without costs and without disbursements, on condition that the trustee, on or before November 1, 1982, complies with the order of Ascione, J., entered on July 13, 1981; upon failure to so comply, said order is reversed, on the law and in the exercise of discretion, and the motion to punish respondent for contempt granted, without costs and without disbursements, other than those costs of reproduction incurred by the conservator with respect to this appeal, which costs shall be payable out of the estate. The appeal from the interlocutory judgment of said court (Ascione, J.), entered on or about March 31, 1981 is dismissed, without costs and without disbursements, as having been subsumed in the appeal from the final judgment entered on June 11,1981; and the appeal from the order of said court entered on April 26, 1982 is dismissed as moot, without costs and without disbursements. No opinion. Concur — Ross, J. P., Silverman, Bloom and Milonas, JJ.